PER CURIAM:
Valarie Linnen, appointed counsel for Dennis Burton in this criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). In response, Burton has raised several issues he contends are meritorious and moved for appointment of new counsel and an extension of time in which to file his appellate brief. Our independent review of the entire record reveals counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, Burton’s motions for appointment of counsel and an extension of time are DENIED, and Burton’s conviction and sentence are AFFIRMED.